DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on January 4, 2021.
Claims 1, 7, 8, 10, 13, 17, and 19 are amended. Claims 1-4, 6-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments regarding Claim Rejections - 35 USC § 101 filed January 4, 2021 have been fully considered but they are not persuasive.
In response to the argument that the claims 1-4 and 6-20 are not directed to an abstract Idea because the claims go far beyond mental processes and methods of organizing human activity because the claims focus on operations that simply cannot be performed in the human mind and are directed to computer-centric problems and solutions. Applicant Response p. 10. It is respectfully disagreed. The argument that the idea of "claims recite the generation and use of various data types, such as the automated generation of request data in response to receiving a request for an insurance quote, particularly where the request data is generated to be specific to the entity requesting the quote" and "the amended claims recite causing a specifically- configured user interface to display time-sensitive and entity-specific information, as well as functionality for receiving feedback data that is then used on the fly to augment actual terms of an insurance policy in an automated nature," cannot feasibly be performed in the human mind because the steps are not practically performed in the human mind are beside the point, for the 
Applicant further argued that the claims recite features that are sufficient to amount to significantly more than the abstract idea itself because “the claims recite features that are sufficient to amount to significantly more than the abstract idea itself.” (Applicant Response filed 10/08/2020, p. 11). However, applicant failed to provide that the improvement is directed to the technological field. That is applicant has not identified any “improved technological result” attributable to the claimed invention that how those additional elements  “a graphical user interface” and  “a device”  integrated into technical improvement other than identifies and provides generating status of transaction and presenting with the financial data.  MPEP 2106.04(a) and 2106.05(a) provide a detailed explanation of how to perform this analysis. First the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed 
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
Applicant’s arguments with respect to claims 1-4 and 6-20 through have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of receiving a request for an insurance quote, generating request data, receiving information indicating a characteristic of the entity, generating characteristic data associated with the characteristic of the entity, determining an infringement exposure value associated with the entity, receiving user input associated with the infringement exposure value, generating feedback data associated with the infringement exposure value, and determining an insurance policy associated with the entity. In other words, the claim describes a process for generating insurance policy relate to intellectual property based on infringement exposure value, so that manufacturer may obtain an insurance policy from or through service provider. The recited steps, as drafted, are process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind  and a method of organizing human activity (fundamental economic principles or practices - insurance) includes commercial interactions but for the recitation of generic computer components. That is, other than reciting the generic computer component such as “a graphical user interface” and “a device”, nothing in the claim element precludes the step from practically being performed in the human mind. For example, but for the “a user interface caused to be displayed on a device” language, “receiving” in the context of this claim encompasses the user manually collecting information related to the entity characteristic.    In the context of this claim encompasses receiving data, analyzing or determining data, and delivering data such that a human manually performing the steps.  The recitation of the generic computer components does not take the claim limitations out of the mental processes grouping. These limitations falls under fall within the “mental processes” and “a method of organizing human activity “grouping of abstract ideas (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. In 
particular, the claim recites following additional elements – “a graphical user interface” and “a device”. The claim recites additional limitation of using computer components to perform the steps in an online (digital network) environment. The processors (computers) in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer functions of receiving, determining, and transmitting a response of a request which are mere extra-solution activities (instructions to apply the exception using a generic computer component).  Also, the network limitation is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment.  The claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and, the claim does not move beyond a general link of an abstract idea to a particular technological environment other than collecting data and generating insurance policy relate to intellectual property based on infringement exposure value.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of receiving data and analyzing data and generating data, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that computing components (processors) are anything other than generic processors, and the Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network, is a well understood, routine and conventional function when it is claimed in a generic manner (as it is here). Also Flook and Bancorp court decisions in MPEP 2106.05(d)(II) indicate that performing repetitive calculations by re-computing and readjusting alarm limit values is a well understood, routine and conventional function when it is claimed in a generic manner (See also Electric Power Group).  Accordingly, a conclusion that these steps are well-understood, routine and conventional activity is supported under Berkheimer option 2. 

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

The analysis above applies to all statutory categories of the invention including independent claims 7 and 13. Furthermore, the dependent claims 2-6, 8-12, and 13-20 do not resolve the issues raised in the independent claim 1. Accordingly, claims 2- 20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
Malackowski et al (US8355932) discloses a system and method for managing intellectual property-based risks in order to allow a manufacturer to minimize their exposure to damage awards in patent litigation by conducting pre-emptive analyses and properly allocating funds for royalty payments and/or damage awards

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olabode Akintola can be reached on (571) 272-3629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUCKHWAN CHON/
Examiner, Art Unit 3691                                                                                                                                                                                         
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691